Exhibit 10.1
SCHEDULE A
Apache Corporation
2011 Performance Program
AWARD NOTICE

     
Recipient Name:
  [Name]
 
   
Company:
  Apache Corporation
 
   
Notice:
  A summary of the terms of Conditional Grants of Restricted Stock Units
(“RSUs”) under the 2011 Performance Program is set out in this notice (the
“Award Notice”) but subject always to the terms of the Apache Corporation 2007
Omnibus Equity Compensation Plan (the “Plan”) and the 2011 Performance Program
Agreement (the “Agreement”). In the event of any inconsistency between the terms
of this Award Notice, the terms of the Plan and the Agreement, the terms of the
Plan and the Agreement shall prevail.
 
   
 
  Selected Eligible Persons have been awarded a conditional grant of Apache
Corporation RSUs in accordance with the terms of the Plan and the Agreement.
 
   
 
  Details of the RSUs which you are conditionally entitled to receive is
provided to you in this Award Notice and maintained on your account at
netbenefits.fidelity.com
 
   
Type of Award:
  A conditional award of RSUs based on a target percentage of annual base salary
determined immediately prior to the beginning of the Performance Period derived
from job level (the “Conditional Grant”).
 
   
Restricted Stock Unit:
  A Restricted Stock Unit (“RSU”) as defined in the Plan and meaning the right
granted to the Recipient of the Conditional Grant, as adjusted at the end of the
Performance Period, to receive one share of Stock for each Restricted Stock Unit
at the end of the specified Vesting Period.
 
   
Stock:
  The $0.625 par value common stock of the Company or as otherwise defined in
the Plan.
 
   
Grant:
  A Conditional Grant related to ______ Restricted Stock Units (Target Amount)
 
   
Grant Date:
  January 7, 2011

 



--------------------------------------------------------------------------------



 



     
Conditions:
  Subject always to the terms of the Plan and the Agreement, the Conditional
Grant of RSUs shall be made as of the Grant Date. At the end of the Performance
Period, the Committee shall derive and confirm the number of Conditional Grant
RSUs that will actually be awarded as RSUs to the Recipient based upon
measurement of total shareholder return (“TSR”) of Stock as compared to a
designated Peer Group during the Performance Period, provided that the Recipient
remains an Eligible Person and employed by the Company as of the final day of
the Performance Period. Once granted at the conclusion of the Performance
Period, such RSUs shall remain subject to a vesting schedule (as set forth
below). Once vested, the Recipient shall be paid the value of his or her RSUs in
shares of Stock (net of shares withheld for applicable tax withholdings)
provided that the Recipient remains employed by the Company during the vesting
period including the vesting date.
 
   
Performance Measure:
  The performance measure for the Conditional Grant is Apache Corporation’s TSR
over the Performance Period compared to the TSR of the Company’s Peer Group over
the Performance Period. TSR shall be determined by dividing (i) the sum of the
cumulative amount of a company’s Dividends for the Performance Period (assuming
same-day reinvestment into the company’s common stock on the ex-dividend date)
and the company’s End Price at the end of the Performance Period minus the Begin
Price at the beginning of the Performance Period, by (ii) the Begin Price at the
beginning of the Performance Period.
 
   
 
  Begin Price = the average per share closing price of a share or share
equivalent on the applicable stock exchange for the 60 business (trading) days
preceding the beginning of the Performance Period.
 
   
 
  End Price = the average per share closing price of a share or share equivalent
on the applicable stock exchange for the last 60 business (trading) days of the
Performance Period.
 
   
 
  Dividend = dividends paid throughout the Performance Period.
 
   
 
  Stock Price = the closing price for the day and will be adjusted for stock
splits, spin-offs, mergers or any other corporate securities transaction
affecting stock price, as determined by the Committee.
 
   
 
  At the end of the Performance Period, the Peer Group companies and the Company
will be ranked together based on their TSR for the Performance Period from the
highest TSR being number 1 to the lowest TSR being the number of Peer Group
companies, including the Company, remaining in the group at the end of the

2



--------------------------------------------------------------------------------



 



     
 
  Performance Period. Based on the Company’s relative TSR rank amongst the Peer
Group companies for the Performance Period, Recipient will be issued RSUs as
determined by the Company’s percentile rank as follows:

          Rank Against Peers   Multiple of Target Amount (Conditional Number of
RSUs Granted)
1
  2.50  
2
  2.25  
3
  2.00  
4
  1.80  
5
  1.60  
6
  1.40  
7
  1.20  
8
  1.00  
9
  0.90  
10
  0.80  
11
  0.70  
12
  0.60  
13
  0.50  
14
  0  
15
  0  
16
  0  
17
  0  
18
  0  
19
  0  

     
Performance Period:
  The three-year period commencing January 1, 2011 and ending December 31, 2013.
 
   
Peer Group:
  For the Performance Period, the following companies shall comprise the peer
group of companies (applicable ticker symbol included):

3



--------------------------------------------------------------------------------



 



             
APC
  Anadarko Petroleum
Corporation   EOG   EOG Resources, Inc.
BP
  BP plc   XOM   Exxon Mobil Corporation
CNQ
  Canadian Natural
Resources Ltd.   HES   Hess Corporation
CHK
  Chesapeake Energy
Corporation   MRO   Marathon Oil Corporation
CVX
  Chevron Corporation   MUR   Murphy Oil Corporation
COP
  ConocoPhillips Company   NBL   Noble Energy Inc.
DVN
  Devon Energy
Corporation   OXY   Occidental Petroleum Corporation
ECA
  EnCana Corporation   RDS-A   Royal Dutch Shell plc
E
  Eni SpA   TLM   Talisman Energy Inc.

     
 
  Should consolidation among any Peer Group companies in the marketplace occur
during the Performance Period, the Committee will determine the appropriate
adjustments to accommodate the reduced number of Peer Group companies for the
Performance Period. Should a Change of Control of the Company occur during the
Performance Period, the Committee will determine the appropriate adjustments to
measure Apache Corporation’s TSR for the Performance Period. The Peer Group
companies for any particular Performance Period shall be determined at the
commencement of such Performance Period.
 
   
Vesting:
  Except upon a change of control (as described below), death, or total and
permanent disability (as described below), cessation of employment during the
Performance Period shall result in the immediate forfeiture of the entire amount
of the Conditional Grant. To the extent all or a part of a Conditional Grant RSU
award is earned as of the end of the Performance Period, an award equal to the
Final Amount shall be made in RSUs to the Recipient as soon as administratively
practical, but not later than March 15 following the end of the Performance
Period. Any such RSUs awarded shall vest in accordance with the following
schedule, provided that the Recipient remains employed as an Eligible Person as
of such vesting date:
 
   
 
  At the close of the Performance Period — 50% vested.
 
   
 
  12 months following the close of the Performance Period — an additional 25%
vested.
 
   
 
  24 months following the close of the Performance Period — an additional 25%
vested.

4



--------------------------------------------------------------------------------



 



     
 
  Except as described below, cessation of employment during the Vesting Period
will result in the immediate forfeiture of all unvested RSUs. Vesting is
accelerated to 100% upon the Recipient’s death or total and permanent Disability
during the Performance Period or the subsequent Vesting Period. Upon death or
total and permanent Disability during the Performance Period, the number of RSUs
(and related shares of Stock) granted shall be deemed to be 1.00 times the
Conditional Grant amount of RSUs (the Target Amount). Upon vesting, the
applicable shares of Stock, subject to required tax withholding, shall be
transferred by the Company to the Recipient within thirty (30) days of the
vesting date.
 
   
 
  Vesting is accelerated to 100% upon a Recipient’s Involuntary Termination or
Voluntary Termination with Cause occurring on or after a Change of Control
during the Vesting Period. Upon vesting, the applicable shares of Stock, subject
to required tax withholding, shall be transferred by the Company to the
Recipient within thirty (30) days of the vesting date.
 
   
 
  In the event of the Recipient’s Involuntary Termination or Voluntary
Termination with Cause which occurs (i) on or after a Change of Control of the
Company and (ii) on or prior to the end of the Performance Period, the Recipient
will become 100% fully vested upon the occurrence of his Involuntary Termination
or Voluntary Termination with Cause on or after the Change of Control in the
number of RSUs determined by applying the multiple under the Performance Measure
determined through the date of the Recipient’s Involuntary Termination or
Voluntary Termination with Cause (based upon actual TSR results as of such date)
to the Target Amount. Upon vesting, the applicable shares of Stock, subject to
required tax withholding, shall be transferred by the Company to the Recipient
within thirty (30) days of the later of (i) the date of the Recipient’s
Involuntary Termination or Voluntary Termination with Cause or (ii) the end of
the Performance Period. Notwithstanding the foregoing, if the payment of the
Final Amount is subject to Internal Revenue Code Section 409A, payment will not
occur until the earlier of (1) the date payment would have been due if the
Change of Control had not occurred or (2) the date that the Change of Control
constitutes a “change in the ownership or effective control of the corporation,
or in the ownership of a substantial portion of the assets of the corporation”
within the meaning of Internal Revenue Code Section 409A(a)(2)(A)(v).

5



--------------------------------------------------------------------------------



 



     
Withholding:
  A portion of the Stock subject to each RSU will be withheld to cover required
taxes, and the net number of shares of Stock will be paid to the Recipient.
 
   
Acceptance
  Please complete the on-line grant acceptance as promptly as possible to accept
or reject your Conditional Grant. You can access this through your account at
netbenefits.fidelity.com. By accepting your Conditional Grant, you will have
agreed to the terms and conditions set forth in the Agreement and the terms and
conditions of the Plan. If you do not accept your grant you will be unable to
receive your Conditional Grant or the related RSUs.

6



--------------------------------------------------------------------------------



 



Apache Corporation
2011 Performance Program Agreement
     This 2011 Performance Program Agreement (the “Agreement”) relating to a
conditional grant of Restricted Stock Units (as defined in the rules of the
Apache Corporation 2007 Omnibus Equity Compensation Plan (the “Plan”) (the
“Conditional Grant”), dated as of the Grant Date set forth in the Notice of
Award under the 2011 Performance Program attached as Schedule A hereto (the
“Award Notice”), is made between Apache Corporation (together with its
Affiliates, the “Company”) and each Recipient. The Award Notice is included in
and made part of this Agreement.
     In this Agreement and each Award Notice, unless the context otherwise
requires, words and expressions shall have the meanings given to them in the
Plan except as herein defined.
Definitions
     “Award Notice” means the separate notice given to each Recipient specifying
the Target Amount for that individual.
     “Base Salary” means, with regard to any Recipient, such Recipient’s annual
base compensation as an employee of the Company determined immediately prior to
the beginning of the Performance Period, without regard to any bonus, pension,
profit sharing, stock option, life insurance or salary continuation plan which
the Recipient either receives or is otherwise entitled to have paid on his or
her behalf.
     “Conditional Grant” means the conditional entitlement, evidenced by this
Agreement to receive all or a portion of a Target Amount and Final Amount,
subject to and in accordance with the provisions of this Agreement.
     “Fair Market Value” means the closing price of the Stock as reported on The
New York Stock Exchange, Inc. Composite Transactions Reporting System
(“Composite Tape”) for a particular date or, if the Stock is not so listed at
any time, as reported on NASDAQ or on such other exchange or electronic trading
system as, on the date in question, reports the largest number of traded shares
of stock. If there are no Stock transactions on such date, the Fair Market Value
shall be determined as of the immediately preceding date on which there were
Stock transactions.
     “Final Amount” means with regard to any Recipient, such number of shares of
Restricted Stock Units (“RSUs”) as specified in each Recipient’s Award Notice,
times the applicable multiple factor determined under the Performance Measure at
the end of the Performance Period.
     “Involuntary Termination” means the termination of employment of the
Recipient by the Company or its successor for any reason on or after a Change of
Control; provided, that the termination does not result from an act of the
Recipient that (i) constitutes common-law fraud, a felony, or a gross
malfeasance of duty, or (ii) is materially detrimental to the best interests of
the Company or its successor.
     “Payout Amount” means the vested portion of the Final Amount expressed as
shares of Stock underlying the RSUs.

7



--------------------------------------------------------------------------------



 



     “Peer Group” means the group of companies selected by the Committee for
purposes of this Agreement as set forth in the Award Notice. Should
consolidation among any Peer Group companies in the marketplace occur during the
Performance Period, the Committee will determine the appropriate adjustments to
accommodate the reduced number of Peer Group companies for the Performance
Period. Should a Change of Control of the Company occur during the Performance
Period, the Committee will determine the appropriate adjustments to measure
Apache Corporation’s TSR for the Performance Period. The Peer Group companies
for any particular Performance Period shall be determined at the commencement of
such Performance Period.
     “Performance Measure” means Apache Corporation’s TSR over the Performance
Period compared to the TSR of the Company’s Peer Group over the Performance
Period. At the end of the Performance Period, the Peer Group companies and the
Company will be ranked together based on their TSR for the Performance Period
from the highest TSR being number 1 to the lowest TSR being the number of Peer
Group companies, including the Company, remaining in the group at the end of the
Performance Period. Based on the Company’s relative TSR rank amongst the Peer
Group companies for the Performance Period, a Recipient who remains employed as
of the last day of the Performance Period will be issued RSUs at the close of
the Performance Period as determined by the Company’s percentile rank as set
forth in the Award Notice (the Final Amount).
     “Performance Period” means the three-year period as specified in the Award
Notice.
     “Recipient” means an Eligible Person designated by the Committee at the
Grant Date at the beginning of the Performance Period to receive one or more
Conditional Grants under the Plan. For purposes of this Agreement, the group of
Eligible Persons shall include all full-time and designated part-time employees
of the Company who are employed as employees of the Company (as designated by
the Company for payroll purposes) on the date immediately prior to the beginning
of the Performance Period, but excluding Egyptian nationals employed outside of
the United States, employees categorized by the Company (for payroll purposes)
as non-exempt support and field staff, leased employees, interns, or, except for
employees who are members of the Hierarchical Union Neuquén and the Union of
Hierarchical Personnel of Private Oil and Gas for Neuquén, Rio Negro and La
Pampa, any employee of the Company who is covered under a collective bargaining
agreement, unless such collective bargaining agreement specifically provides for
coverage under the Plan.
     “Target Amount” means, with regard to any Recipient, such number of RSUs as
specified in each Recipient’s Award Notice. Such Target Amount shall be based
upon a target percentage of annual Base Salary determined immediately prior to
the beginning of the Performance Period derived from job level.
     “Total Shareholder Return” or “TSR” is determined by dividing (i) the sum
of the cumulative amount of a company’s dividends for the Performance Period
(assuming same-day reinvestment into the company’s common stock on the
ex-dividend date) and the share price of the company at the end of the
Performance Period minus the share price at the beginning of the Performance
Period, by (ii) the share price at the beginning of the Performance Period.

8



--------------------------------------------------------------------------------



 



     “Voluntary Termination with Cause” occurs upon a Recipient’s separation
from service of his own volition and one or more of the following conditions
occurs without the Recipient’s consent on or after a Change of Control:

  (a)   There is a material diminution in the Recipient’s base compensation,
compared to his rate of base compensation on the date of the Change of Control.
    (b)   There is a material diminution in the Recipient’s authority, duties or
responsibilities.     (c)   There is a material diminution in the authority,
duties or responsibilities of the Recipient’s supervisor, such as a requirement
that the Recipient (or his supervisor) report to a corporate officer or employee
instead of reporting directly to the board of directors.     (d)   There is a
material diminution in the budget over which the Recipient retains authority.  
  (e)   There is a material change in the geographic location at which the
Recipient must perform his service, including, for example the assignment of the
Recipient to a regular workplace that is more than 50 miles from his regular
workplace on the date of the Change of Control.

The Recipient must notify the Company of the existence of one or more adverse
conditions specified in clauses (a) through (e) above within 90 days of the
initial existence of the adverse condition. The notice must be provided in
writing to Apache Corporation’s Vice President, Human Resources or his/her
delegate. The notice may be provided by personal delivery or it may be sent by
email, inter-office mail, regular mail (whether or not certified), fax, or any
similar method. Apache Corporation’s Vice President, Human Resources or his/her
delegate shall acknowledge receipt of the notice within 5 business days; the
acknowledgement shall be sent to the Recipient by certified mail.
Notwithstanding the foregoing provisions of this definition, if the Company
remedies the adverse condition within 30 days of being notified of the adverse
condition, no Voluntary Termination with Cause shall occur.
Terms
     1. Conditional Grant of RSUs. Subject to the provisions of this Agreement
and the provisions of the Plan and Award Notice, the Company shall conditionally
grant to the Recipient, pursuant to the Plan, a right to receive the Target
Amount of RSUs set forth in the Recipient’s Award Notice. Such Target Amount
shall be adjusted to a Final Amount at the end of the Performance Period based
upon the results of the Performance Measure, as determined by the Committee.
Notwithstanding the foregoing, the Target Amount shall be adjusted to a Final
Amount of RSUs at the conclusion of the Performance Period solely for each
Recipient who remains employed as of the last day of the Performance Period. The
award of the Final Amount shall give the Recipient the right, upon vesting, to
an equal number of shares of $0.625 par value common stock of the Company
(“Stock”).

9



--------------------------------------------------------------------------------



 



     2. Vesting and Payment of Stock. Subject to the provisions of Section 3,
the Payout Amounts shall be payable in increments strictly in accordance with
the following schedule:
     (a) The entitlement to receive the number of shares of Stock pursuant to
the RSUs comprising the Final Amount shall vest fifty percent (50%) on the final
date of the Performance Period provided that the Recipient remains employed as
an Eligible Person on such date. Such Stock, subject to applicable withholding,
shall be transferred by the Company to the Recipient within thirty (30) days of
the end of the Performance Period (subject to the Committee’s confirmation) and
not later than March 15 of the year following the year in which the RSUs vest.
     (b) The entitlement to receive the remaining number of shares of Stock
pursuant to the RSUs comprising the Final Amount shall vest and become
transferable twenty-five percent (25%) twelve months from the close of the
Performance Period and an additional twenty-five percent (25%) twenty-four
months from the close of the Performance Period, provided that the Recipient
remains employed as an Eligible Person on each such applicable vesting date.
Such Stock, subject to applicable withholding, shall be transferred by the
Company to the Recipient within thirty (30) days of the respective vesting date
and not later than March 15 of the year following the year in which the RSUs
vest.
     3. Termination of Employment, Death, or Disability prior to the end of the
Performance Period. Except as set forth below, a cessation of employment with
the Company prior to the end of the Performance Period will result in the Target
Amount being forfeited for all purposes.
     (a) If the Recipient dies while employed by the Company, or on the date the
Recipient becomes Disabled (defined for purposes of this Agreement as the
Recipient’s total and permanent disability as determined by the Company), during
the Performance Period, the Recipient shall immediately receive an amount equal
to the Target Amount of RSUs and shall become 100% vested in such Target Amount.
Payment shall occur as soon as administratively convenient following the date
the Recipient dies or becomes Disabled, but in no event shall the payment occur
later than March 15 of the calendar year immediately following the calendar year
in which the Recipient died or became Disabled. If the Recipient dies before
receiving payment, the payment shall be made to the Recipient’s estate.
     4. Termination of Employment, Death or Disability on or after the end of
the Performance Period. Except as set forth below, each Conditional Grant shall
be subject to the condition that the Recipient has remained an Eligible Person
from the Target award of the Conditional Grant of RSUs until the applicable
vesting date as follows:
     (a) If the Recipient voluntarily leaves the employment of the Company
(including retirement), or if the employment of the Recipient is terminated by
the Company for any reason or no reason, any Final Amounts not previously vested
shall thereafter be void and forfeited for all purposes.
     (b) A Recipient shall become 100% fully vested in all Final Amounts on the
date the Recipient dies while employed by the Company, or on the date the
Recipient becomes Disabled (defined for purposes of this Agreement as the
Recipient’s total and permanent disability as determined by the Company) while
employed by the Company. Payment shall occur as soon as

10



--------------------------------------------------------------------------------



 



administratively convenient following the date the Recipient dies or becomes
Disabled, but in no event shall the payment occur later than March 15 of the
calendar year immediately following the calendar year in which the Recipient
died or became Disabled. If the Recipient dies before receiving payment, the
payment shall be made to the Recipient’s estate.
     5. Change of Control.
     (a) In the event of the Recipient’s Involuntary Termination or Voluntary
Termination with Cause which occurs (i) on or after a Change of Control of the
Company and (ii) on or prior to the end of the Performance Period, the Recipient
shall become 100% fully vested upon the occurrence of his Involuntary
Termination or Voluntary Termination with Cause on or after the Change of
Control in the number of RSUs determined by applying the multiple under the
Performance Measure determined through the date of the Recipient’s Involuntary
Termination or Voluntary Termination with Cause (based upon actual TSR results
as of such date) to the Target Amount. Subject to Section 12.1(d) of the Plan,
payment shall occur within thirty (30) days of the later of (1) the date of the
Involuntary Termination or Voluntary Termination with Cause of the Recipient
following the Change of Control or (2) the end of the Performance Period.
     (b) In the event of a Recipient’s Involuntary Termination or Voluntary
Termination with Cause occurring on or after a Change of Control of the Company
which occurs after the end of the Performance Period, the Recipient shall become
100% fully vested in the Final Amount of RSUs as of the date of his Involuntary
Termination or Voluntary Termination with Cause. Subject to Section 12.1(d) of
the Plan, payment shall occur within thirty (30) days of the Change of Control.
     6. Payment and Tax Withholding. Upon receipt of any entitlement to Stock
under this Agreement, the Recipient shall make appropriate arrangements with the
Company to provide for the amount of minimum tax withholding required by law,
including without limitation Sections 3102 and 3402 or any successor section(s)
of the Internal Revenue Code and applicable state and local income and other tax
laws. Each payment of the Payout Amount shall be made in shares of Stock,
determined by the Committee, such that the withheld number of shares shall be
sufficient to cover the withholding amount required by this Section (including
any amount to cover benefit tax charges arising thereon). The payment of a
Payout Amount shall be based on the Fair Market Value of the shares of Stock on
the applicable date of vesting to which such tax withholding relates. Where
appropriate, shares shall be withheld by the Company to satisfy applicable tax
withholding requirements rather than paid directly to the Recipient.
     7. No Ownership Rights Prior to Issuance of Stock. Neither the Recipient
nor any other person shall become the beneficial owner of the Stock underlying
the Conditional Grant, nor have any rights of a shareholder (including, without
limitation, dividend and voting rights) with respect to any such Stock, unless
and until and after such Stock has been actually issued to the recipient and
transferred on the books and records of the Company or its agent in accordance
with the terms of the Plan and this Agreement.
     8. Non-Transferability of Stock. Stock issued pursuant to a Conditional
Grant shall not be transferable otherwise than by will or the laws of descent
and distribution, subject to the conditions and exceptions set forth in
Section 14.2 of the Plan.

11



--------------------------------------------------------------------------------



 



     9. No Right to Continued Employment. Neither the RSUs or Stock issued
pursuant to a Conditional Grant nor any terms contained in this Agreement shall
confer upon the Recipient any express or implied right to be retained in the
employment or service of the Company for any period, nor restrict in any way the
right of the Company, which right is hereby expressly reserved, to terminate the
Recipient’s employment or service at any time for any reason or no reason. The
Recipient acknowledges and agrees that any right to receive RSUs or Stock
pursuant to a Conditional Grant is earned only by continuing as an employee of
the Company at the will of the Company, or satisfaction of any other applicable
terms and conditions contained in the Plan and this Agreement, and not through
the act of being hired, being granted the Conditional Grant, or acquiring RSUs
or Stock pursuant to the Conditional Grant hereunder.
     10. The Plan. In consideration for this Conditional Grant, the Recipient
agrees to comply with the terms of the Plan and this Agreement. This Agreement
is subject to all the terms, provisions and conditions of the Plan, which are
incorporated herein by reference, and to such regulations as may from time to
time be adopted by the Committee. Unless defined herein, capitalized terms are
used herein as defined in the Plan. In the event of any conflict between the
provisions of the Plan and this Agreement, the provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly. The Plan
and the prospectus describing the Plan can be found on the Company’s HR intranet
and the Plan document can be found on Fidelity’s website
(netbenefits.fidelity.com). A paper copy of the Plan and the prospectus shall be
provided to the recipient upon the Recipient’s written request to the Company at
2000 Post Oak Blvd., Suite 100, Houston, Texas 77056-4400, Attention: Corporate
Secretary.
     11. Compliance with Laws and Regulations.
     (a) The Conditional Grant and any obligation of the Company to deliver RSUs
or Stock hereunder shall be subject in all respects to (i) all applicable laws,
rules and regulations and (ii) any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Committee shall, in its discretion, determine to be necessary or applicable.
Moreover, the Company shall not deliver any certificates for Stock to the
Recipient or any other person pursuant to this Agreement if doing so would be
contrary to applicable law. If at any time the Company determines, in its
discretion, that the listing, registration or qualification of Stock upon any
national securities exchange or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates for Stock to the
Recipient or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.
     (b) It is intended that any Stock received in respect of the Conditional
Grant shall have been registered under the Securities Act of 1933 (“Securities
Act”). If the Recipient is an “affiliate” of the Company, as that term is
defined in Rule 144 under the Securities Act (“Rule 144”), the Recipient may not
sell the Stock received except in compliance with Rule 144. Certificates
representing Stock issued to an “affiliate” of the Company may bear a legend
setting forth such restrictions on the disposition or transfer of the Stock as
the Company deems appropriate to comply with Federal and state securities laws.

12



--------------------------------------------------------------------------------



 



     (c) If, at any time, the Stock is not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Stock, the Recipient shall execute, prior to the delivery of any
Stock to the Recipient by the Company pursuant to this Agreement, an agreement
(in such form as the Company may specify) in which the Recipient represents and
warrants that the Recipient is purchasing or acquiring the Stock acquired under
this Agreement for the Recipient’s own account, for investment only and not with
a view to the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Stock shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Stock being offered or sold, or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Recipient shall, prior to any offer for sale of such
Stock, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.
     12. Notices. All notices by the Recipient or the Recipient’s assignees
shall be addressed to the Administrative Agent, Fidelity, through the
Recipient’s account at netbenefits.fidelity.com, or such other address as the
Company may from time to time specify. All notices to the Recipient shall be
addressed to the Recipient at the Recipient’s address in the Company’s records.
     13. Other Plans. The Recipient acknowledges that any income derived from
the Conditional Grant shall not affect the Recipient’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.
     14. Terms of Employment. The Plan is a discretionary plan. The Recipient
hereby acknowledges that neither the plan nor this Agreement forms part of his
terms of employment and nothing in the Plan may be construed as imposing on the
Company or any Affiliate a contractual obligation to offer participation in the
Plan to any employee of the Company or any Affiliate. The Company or any
Affiliate is under no obligation to grant further Stock to any Recipient under
the Plan. The Recipient hereby acknowledges that if he ceases to be an employee
of the Company or any Affiliate for any reason or no reason, he shall not be
entitled by way of compensation for loss of office or otherwise howsoever to any
sum.
     15. Data Protection. By accepting this Agreement (whether by electronic
means or otherwise), the Recipient hereby consents to the holding and processing
of personal data provided by him to the Company for all purposes necessary for
the operation of the Plan. These include, but are not limited to:
     (a) administering and maintaining Recipient records;
     (b) providing information to any registrars, brokers or third party
administrators of the Plan; and
     (c) providing information to future purchasers of the Company or the
business in which the Recipient works.
*****

13